Exhibit 10.76

Execution Copy

ANTIZOL®

PRODUCT RIGHTS ACQUISITION AGREEMENT

Dated as of August 1, 2008

by and among

JPI COMMERCIAL, LLC,

JAZZ PHARMACEUTICALS, INC.

and

PALADIN LABS (BARBADOS) INC.

PALADIN LABS (USA) INC.



--------------------------------------------------------------------------------

ANTIZOL®

PRODUCT RIGHTS ACQUISITION AGREEMENT

This Antizol® Product Rights Acquisition Agreement (with the attached Exhibits
and Schedules the “Agreement”) is entered into as of the 1st day of August, 2008
(“Effective Date”) by and among Paladin Labs (Barbados) Inc. (“PURCHASER”), a
Barbados corporation, Paladin Labs (USA) Inc., a Delaware corporation (“P-USA”),
Jazz Pharmaceuticals, Inc., a Delaware corporation (“Parent”), and JPI
Commercial, LLC., a Delaware limited liability company (“JPIC,” and, together
with Parent, “SELLER”)

A. SELLER owns the rights to the Product (as defined below) and certain
associated rights and assets.

B. SELLER desires to sell and transfer to PURCHASER, and PURCHASER desires to
acquire and assume from SELLER, all right, title and interest in and to the
Product and certain related assets and liabilities, all on the terms and subject
to the conditions in this Agreement.

NOW THEREFORE, in consideration of the mutual covenants and agreements provided
herein, the parties agree as follows:

1. Definitions

1.1. “Act” means the United States Food, Drug and Cosmetic Act, as amended from
time to time, and the regulations promulgated thereunder.

1.2. “Affiliate” of a party means any corporation or other business entity
controlled by, controlling or under common control with, such party. For
purposes of this definition “control” shall mean (i) ownership of fifty percent
(50%) or more of the voting power entitled to vote for the election of
directors, in the case of a corporation, or (ii) the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such party, whether through the ownership of voting securities, by
contract or otherwise.

1.3. “Assigned Contracts” means those agreements listed on Exhibit A attached
hereto.

1.4. “Assigned Domain Names” means the Domain Names which are owned, licensed or
otherwise controlled by SELLER and which are necessary or appropriate for the
manufacture, production, distribution, marketing and/or use of the Product,
including those listed in Exhibit B attached hereto.

1.5. “Assigned Patent Rights” means the Patent Rights which are owned, licensed
or otherwise controlled by SELLER and which are necessary or appropriate for the
manufacture, production, distribution, marketing and/or use of the Product,
including those listed in Schedule 1 to Exhibit E attached hereto, including any
patent(s) issuing therefrom.

1.6. “Assigned Trademarks” means the Trademarks which are owned, licensed or
otherwise controlled by SELLER and which are necessary or appropriate for the
manufacture, production, distribution, marketing and/or use of the Product,
including those listed in Schedule 1 to Exhibit D attached hereto.

1.7. “Assumed Liabilities” has the meaning set forth in Section 2.3



--------------------------------------------------------------------------------

1.8. “Business Records” has the meaning set forth in Section 2.1.

1.9. “Claims” has the meaning set forth in Section 8.2.

1.10. “Closing Date” means August 5, 2008.

1.11. “Closing Payment” has the meaning set forth in Section 3.1(a).

1.12. “Confidentiality Agreement” means the letter agreement between the parties
dated September 14, 2005, as amended from time to time, covering the
confidentiality of certain information relating to the Product.

1.13. “Contracts” means all contracts, agreements, licenses, supply contracts,
purchase orders, sales orders, and other instruments, commitments, obligations,
arrangements or understandings, whether written or oral.

1.14. “Domain Names” means all Internet electronic addresses, uniform resource
locators and alphanumeric designations associated therewith and all
registrations for any of the foregoing.

1.15. “Encumbrances” means any and all liens, claims, charges, security
interests, mortgages, easements, covenants, pledges, options, preemptive rights,
rights of first refusal or first offer, proxies, levies, voting trusts or
agreements, or other adverse claims or restrictions on title or transfer of any
nature whatsoever.

1.16. “Excluded Arrangements” has the meaning set forth in Section 2.6.

1.17. “Excluded Assets” means all assets of SELLER other than the Purchased
Assets.

1.18. “Excluded Liabilities” means all liabilities of SELLER other than the
Assumed Liabilities.

1.19. “FDA” means the United States Food and Drug Administration or any
successor United States government agency performing similar functions with
respect to pharmaceutical products.

1.20. “Governmental Authority” means any international, supranational, national,
provincial, regional, federal, state, municipal or local government, any
instrumentality, subdivision, court, administrative or regulatory agency,
department, board or commission or other authority thereof; any
quasi-governmental or private body exercising any regulatory, taxing, importing
or other governmental or quasi-governmental authority; or any arbitrator.

1.21. “Governmental Order” means any decision, ruling, order, charge, writ,
judgment, injunction, decree, stipulation, determination, award or binding
agreement issued, promulgated or entered by or with any Governmental Authority.

1.22. “Government Program Payment” has the meaning set forth in Section 2.3(e).

1.23. “Inventory” means all of the Product components, finished goods and work
in process inventory owned by SELLER as of the Effective Date.

1.24. “Law” means any applicable U.S. or foreign, supranational, national,
federal, state, provincial, local or common law, act, statute, ordinance,
regulation, rule or code promulgated by a Governmental Authority and any
Governmental Order.



--------------------------------------------------------------------------------

1.25. “Net Sales” means the gross amounts invoiced by PURCHASER and its
affiliates and sublicensees on all sales of the Product to independent unrelated
third parties in bona fide arms’ length transactions (including, but not limited
to, hospital sales, mail orders, retail sales, and sales to federal or state
governments, wholesalers, medical institutions, etc.), less (a) transportation
and freight charges, including insurance and handling, to the extent that such
charges are included in the gross amounts invoiced in connection with the
transport of the Product; (b) sales, use and excise taxes, value added taxes,
and duties which fall due and are paid as a consequence of such sales by the
party or its affiliates or sublicensees and any other governmental charges
imposed upon the importation, use or sale of the Product; and (c) the following
deductions actually allowed and taken by such third parties and not otherwise
recovered by or reimbursed to the party or its Affiliates: (i) trade, quantity
and cash discounts; (ii) allowances or credits on account of rejection, defects,
recall or returns of a Product or on account of retroactive price reductions or
wholesaler chargebacks affecting the Product; and (iii) rebates, refunds,
reductions and charge backs specifically related to the Product including those
granted to insurers, buying groups, government agencies or similar bodies. “Net
Sales” shall not include any sales among a party and its affiliates and
sublicensees and for purposes of this Net Sales definition, PURCHASER shall mean
PURCHASER and any subsequent purchasers of all or some of the rights to either
or both of Antizol® (fomepizole) or Antizol-Vet® (fomepizole).

1.26. “Patent Rights” means all patents and patent applications, including any
patents of addition, re-examinations, reissues, extensions, granted
supplementary protection certifications, substitutions, confirmations,
registrations, revalidations, revisions, additions and the like, and any and all
divisionals, continuations and continuations-in-part.

1.27. “Person” means any natural person, corporation, general partnership,
limited partnership, limited or unlimited liability company, proprietorship,
joint venture, other business organization, trust, union, association or
Governmental Authority.

1.28. “Product” means either or both of the products Antizol® (fomepizole) and
Antizol-Vet® (fomepizole) in the current commercial form sold by or on behalf of
SELLER.

1.29. “Product Information” has the meaning set forth in Section 2.1.

1.30. “Product Payment Term” has the meaning set forth in Section 3.3(a).

1.31. “Product Payment Year” has the meaning set forth in Section 3.3(b).

1.32. “Product Registrations” means the Product NDA, IND, DIN and other
registrations, authorizations and approvals of any regulatory authority,
necessary for the commercialization of the Product, owned by the SELLER and
existing as of the Effective Date.

1.33. “Purchased Assets” has the meaning set forth in Section 2.1.

1.34. “Registration Office” means the United States Patent and Trademark Office
or equivalent authorities anywhere in the world.

1.35. “Representatives” means, with respect to any Person, such Person’s
officers, directors, employees, agents, counsel, accountants, financial
advisors, lenders, consultants and other representatives.



--------------------------------------------------------------------------------

1.36. “Transition Services End Date” has the meaning assigned such term in the
Transition Services Agreement between Jazz Pharmaceuticals, Inc. and Paladin
Labs (Barbados) Inc. and dated the date herein.

1.37. “Trademarks” means all trademarks, service marks, logos, trade dress and
trade names indicating the source of the Product all registrations and
applications to register the foregoing anywhere in the world and all goodwill
associated therewith.

1.38. “Trademark Assignment” means the assignment substantially in the form
attached as Exhibit D hereto.

1.39. “Transition Services Agreement” has the meaning set forth in Section
4.3(c).

2. Transfer of Purchased Assets and Assumption of Assumed Liabilities

2.1 Transfer of Assets. Effective as of the Effective Date, and subject to the
terms and conditions of this Agreement, SELLER shall sell, assign, convey and
transfer to or to the order of PURCHASER, and PURCHASER (and/or the Person
designated by PURCHASER) hereby purchases and accepts from SELLER, all of the
right, title and interest in, to and under the following assets (collectively,
the “Purchased Assets”):

(a) the Product Registrations (such transfer to be completed in accordance with
Section 2.2 below);

(b) Inventory and any Product-specific packaging components, to the extent owned
by SELLER, whether in the possession of SELLER or in the possession of any third
party and held for the benefit of SELLER;

(c) all rights and incidents of SELLER under the Assigned Contracts;

(d) the Assigned Domain Names;

(e) the Assigned Trademarks;

(f) the Assigned Patent Rights;

(g) copies of all books and records of SELLER and, to the extent SELLER has
knowledge and possession of them, Orphan Medical, relating to the Product from
January 1, 2005 to the present; provided that if such books and records contain
information related to other products, services or businesses of SELLER, the
information relating solely to such other products, services or businesses may
be redacted (“Business Records”);

(h) lists of customers, including hospitals, and suppliers of the Product,
including in the case of suppliers information concerning historical purchase
orders and other correspondence from June 24, 2005 to present;

(i) except as otherwise described in this Agreement, all rights, claims and
causes of action that are related to any of the Assumed Liabilities or any of
the Purchased Assets, but excluding rights, claims and causes of action that are
related to Excluded Liabilities;

(j) except as otherwise described in this Agreement, all rights, claims and
credits of SELLER under or pursuant to all warranties, representations and
guarantees made by suppliers, manufacturers and contractors in connection with
the Product on or after the Effective Date (but excluding any such items arising
under insurance policies);



--------------------------------------------------------------------------------

(k) the know-how and other intellectual property rights in possession or control
of Seller and used for the Product, including the specifications, results of
pre-clinical and clinical trials, data and documentation and other information
regarding but not limited to inventions, designs, discoveries, developments,
processes, manufacture, formulations, analytical and quality control,
distribution, sale and/or use of the Product to which SELLER has rights;

(l) all goodwill associated with the Purchased Assets; and

(m) to the extent such information is within the possession of, or available to,
SELLER as of the Effective Date, copies of the following:

(i) files pertaining to the Product Registrations in the United States of
America, including material correspondence with the FDA;

(ii) clinical data relating to the Product;

(iii) technical, chemical, pharmacological and toxicological data generated
specifically for the Product, if any; and

(iv) promotional and marketing materials used specifically with respect to the
Product, including advertising materials, price lists, sales materials,
marketing information, artwork for the production of packaging components and
other materials associated solely and specifically with the Product (items i,
ii, iii and iv together, “Product Information”).

All Purchased Assets will be delivered via electronic transfer to the extent
reasonably practicable, and the delivery of any tangible Purchased Assets shall
occur as promptly as reasonably practicable on or after the Closing Date;
provided, however, that both parties, together, may agree to delay any delivery
of the foregoing to accomplish the purposes of the Transition Services
Agreement. The filing of the assignment form for the Assigned Trademarks with
the U.S. Patent and Trademark Office, and any required actions ancillary
thereto, shall be the sole responsibility of PURCHASER. SELLER may retain a copy
of the documentation that it delivers to PURCHASER hereunder to monitor its
obligations hereunder and to comply with all Laws and Agreements.

2.2 Filings Regarding Transfer of Product Registrations. SELLER and PURCHASER
will establish a mutually acceptable and prompt communication and interaction
process to ensure the orderly transfer of the Product Registrations. Promptly
after the Closing Date, the parties shall file with the FDA, and any other
relevant regulatory authorities where SELLER has the right to do so, all
information required in order to transfer the Product Registrations from SELLER
to PURCHASER. SELLER shall file the information required of a former owner, and
PURCHASER shall file the information required of a new owner, at each party’s
own expense. Both parties also agree to use commercially reasonable efforts to
take any actions required by regulatory authorities or other government/health
agencies to effect the transfer of the Product Registrations from SELLER to
PURCHASER. The parties agree to use commercially reasonable efforts to complete
the filing of the transfer of the Product Registrations within ten (10) business
days after the Closing Date; provided, however, that both parties, together, may
agree to delay the filing as reasonably necessary to assist in the transition of
the Product from SELLER to PURCHASER. SELLER may retain a copy of the Product
Registrations to monitor its obligations hereunder and its compliance with all
Laws.



--------------------------------------------------------------------------------

2.3 Assumed Liabilities. Effective as of the Effective Date, PURCHASER assumes,
and agrees to perform and discharge when due, except to the extent contested in
good faith, and in all cases in accordance with the respective terms and subject
to the respective conditions thereof, all of the following (collectively, the
“Assumed Liabilities”):

(a) all actions and claims (including any liabilities relating to voluntary or
involuntary recalls of Product or use of the Trademark) resulting from the sale
of the Product made on or after the Effective Date ;

(b) all obligations incurred on and after the Effective Date under the Assigned
Contracts;

(c) all liabilities arising on and after the Effective Date relating to the
Purchased Assets;

(d) any returns of Product received after the Effective Date;

(e) all Product-related chargebacks, rebates or any other post-sale rebates,
refunds, Medicare reimbursements, price adjustments and other similar payments,
credits or liabilities received after the Effective Date, except that SELLER
shall be responsible for any such payments related to the invoices received from
Medicare, Medicaid and state programs for the sales of Products for the period
ending September 30, 2008 (the “Government Program Payment”); and

(f) all Product-related credits, utilization-based rebates, reimbursements, and
similar payments to buying groups, insurers and other institutions received
after the Effective Date.

2.4 Claims with Respect to Assumed Liabilities. In the event of any claim
against PURCHASER with respect to any of the Assumed Liabilities, PURCHASER
shall have, and SELLER hereby assigns to PURCHASER, any defense, counterclaim or
right of setoff that would have been available to SELLER if such claim had been
asserted against SELLER.

2.5 Excluded Liabilities. PURCHASER is not assuming, and shall not be required
to pay, perform or discharge, any of the Excluded Liabilities.

2.6 Excluded Arrangements. Contracts, commercial relationships and arrangements
relating to Integrated Commercialization Solutions, Inc., are not being assigned
or transferred to PURCHASER under this Agreement (the “Excluded Arrangements”).
PURCHASER acknowledges that PURCHASER will need to make its own arrangements for
the distribution of the Product in the United States.

2.7 Inventory. The Inventory and Product-specific packaging components referred
to in Section 2.1(h) shall be sold by SELLER directly to P-USA who shall
purchase same. The Inventory to be purchased by P-USA is as set forth in Exhibit
C. Such Inventory shall be delivered by SELLER to P-USA (or as P-USA may
direct). P-USA shall buy such Inventory at no more than the price paid by SELLER
(as set forth in Exhibit C). SELLER represents and warrants that the price to be
paid by P-USA for the Inventory is no more than the price SELLER paid for the
Inventory without any mark-up, provided that any finished product Inventory,
having a shelf life of thirty six (36) months or less determined from the
Effective Date, shall be provided to P-USA without any charge from SELLER.
SELLER shall provide PURCHASER and its auditors with such information from and
access to its books and records so as to be able to verify the cost amount to
SELLER of such Inventory.



--------------------------------------------------------------------------------

3. Payments. All payments described in this Agreement are in US Dollars unless
otherwise indicated. In consideration of the transfer to PURCHASER and P-USA of
the Purchased Assets and the assumption by PURCHASER of the Assumed Liabilities,
PURCHASER shall pay the following non-refundable, non-creditable payments to
SELLER:

3.1 Upfront Payment. $5.5 million by wire transfer on the Closing Date (the
“Closing Payment”) payable by PUCHASER.

3.2 Payment for Inventory. The price paid by P-USA for the Inventory as set
forth on Exhibit C and as determined in accordance with Section 2.7.

3.3 Product Payments on Net Sales of Product.

(a) Product Payment Term. Product Payments as provided in this Section 3.3 will
be payable by PURCHASER to SELLER on an annual basis during the period
commencing on October 1, 2008 and ending on September 30, 2011 (the “Product
Payment Term”).

(b) Product Payments. Throughout the Product Payment Term, product payments will
be paid on Net Sales for each consecutive 12 month period beginning on
October 1, 2008 (each a “Product Payment Year”) as follows:

 

On Net Sales in any Product Payment Year

   Product Payment Rate  

Up to $1,750,000

   0 %

On that portion of Net Sales that are more than $1,750,000 and up to $3,250,000

   20 %

On that portion of Net Sales that are more than $3,250,000

   60 %

3.4 Manner of Payment; Reports. Payments to SELLER due under Section 3.3 will be
made within sixty (60) days after the end of each Product Payment Year with
respect to Net Sales of the Product during such Product Payment Year. Within
sixty (60) days after the end of each calendar quarter during the Product
Payment Term, PURCHASER will provide a report to SELLER setting forth the number
of units of Product sold for each of Antizol and Antizol-Vet, the gross sales
and Net Sales of the Product (stating Antizol and Antizol-Vet separately).
Within sixty (60) days after the end of the Product Payment Year, PURCHASER will
provide a report to SELLER setting forth the calculations determining the
amounts payable, if any, to SELLER for the Product Payment Year, including,
without limitation the number of units of Product sold for each of Antizol and
Antizol-Vet, the gross sales and Net Sales of the Product (stating Antizol and
Antizol-Vet separately), the product payments payable, the method used to
calculate the product payments, and the exchange rates used.

3.5 Late Payments. In the event that any payment due under this Agreement is not
made when due, the payment shall accrue interest from the date due at the rate
of one percent (1.0%) per month; provided, however, that in no event shall such
rate exceed the maximum legal annual interest rate. The payment of such interest
shall not limit the SELLER from exercising any other rights it may have as a
consequence of the lateness of any payment.



--------------------------------------------------------------------------------

3.6 Records; Audits. For a period of four (4) years beginning on the Closing
Date, PURCHASER will keep, and will cause its Affiliates and sublicensees to
keep, complete and accurate records pertaining to the sale or other disposition
of Product by itself, its Affiliates and their respective sublicensees, in
sufficient detail to permit the SELLER to confirm the accuracy of all payments
due hereunder. SELLER shall have the right to cause an independent, certified
public accountant reasonably acceptable to the PURCHASER to audit such records
to confirm such Net Sales, product payments and other payments for a period
covering not more than the preceding three (3) years. Such audits may be
exercised during normal business hours upon reasonable prior written notice to
the PURCHASER, and subject to an appropriate confidentiality agreement. Prompt
adjustments shall be made by the parties to reflect the results of such audit.
SELLER shall bear the full cost of such audit unless such audit discloses an
underpayment by the PURCHASER of at least the greater of (i) $25,000 or
(ii) five percent (5%) of the amount of product payments or other payments due
under this Agreement for the period audited, in which case the PURCHASER will
pay the full cost of such audit.

3.7 Purchase Price Allocation. To the extent permitted by Law and the parties
respective independent accountants, the purchase price shall be allocated among
the Purchased Assets in the manner set forth in Exhibit F hereto.

4. Closing.

4.1 Closing Deliveries by PURCHASER. On the Closing Date, PURCHASER shall
deliver or cause to be delivered to SELLER:

(a) A certificate of insurance evidencing worldwide coverage and products
liability limits equal to at least $5 million;

(b) An amount equal to the Closing Payment plus payment for the Inventory, by
wire transfer of immediately available funds to such account as SELLER may
direct;

(c) Such further instruments and documents as may be required to be delivered by
PURCHASER pursuant to the terms of this Agreement or as may be reasonably
requested by SELLER in connection with the closing of the transactions
contemplated hereby or to complete the assumption by PURCHASER of the Assumed
Liabilities.

4.2 Closing Deliveries by SELLER. On the Closing Date, SELLER shall deliver or
cause to be delivered to PURCHASER:

(a) Subject to Section 2.1, possession of the Purchased Assets, including all
Assigned Contracts, Business Records and Product Information of SELLER, to the
extent in SELLER’s possession or control and not previously provided to
PURCHASER;

(b) The Trademark Assignment executed by SELLER;

(c) The Transition Services Agreement between SELLER and PURCHASER dated the
Closing Date describing the services to be provided by SELLER during the
Transition Services Period as described therein.



--------------------------------------------------------------------------------

(d) Such further instruments and documents as may be required to be delivered by
SELLER pursuant to the terms of this Agreement or as may be reasonably requested
by PURCHASER in connection with the closing of the transactions contemplated
hereby or to complete the transfer of the Purchased Assets to PURCHASER.

4.4 Post-Closing Accounting. To the extent that, after the Effective Date,
(i) PURCHASER or any of its Affiliates receive any payment that is for an
account of SELLER according to the terms of this Agreement, or SELLER makes a
payment on behalf of PURCHASER, PURCHASER shall deliver such amount to SELLER,
or (ii) SELLER or any of its Affiliates receive any payment that is for the
account of PURCHASER or any of its Affiliates according to the terms of this
Agreement, or PURCHASER makes a payment on behalf of SELLER, SELLER shall
deliver such amount to PURCHASER. All amounts due and payable under this
Section 4.4, if any, shall be due and payable by the applicable party in
immediately available funds, by wire transfer to an account designated in
writing by the other party and shall be delivered to the other party on the
later of fifteen (15) days after completion of the Services (as defined in the
Transition Services Agreement) or thirty (30) days after receipt thereof.

5. Representations and Warranties

5.1 Representations and Warranties of PURCHASER. PURCHASER hereby represents and
warrants to SELLER, as of the Closing Date, as follows:

(a) Organization. PURCHASER is a corporation duly organized, validly existing
and in good standing under the Laws of Barbados, with full corporate power and
authority to conduct its business and consummate the transactions contemplated
hereby.

(b) Authority. The execution, delivery and performance of this Agreement by
PURCHASER, and any instruments and ancillary documents to be delivered by
PURCHASER prior to or on the Closing Date, have been duly and validly authorized
by all necessary corporate proceedings. This Agreement has been duly authorized,
executed and delivered by PURCHASER. This Agreement constitutes the legal, valid
and binding obligation of PURCHASER, enforceable against PURCHASER in accordance
with its terms, except that the enforcement hereof or thereof may be limited by
(i) bankruptcy, insolvency, reorganization, moratorium or other similar Laws now
or hereafter in effect relating to creditors’ rights generally, and (ii) general
principles of equity (regardless of whether enforceability is considered in an
action at law or in equity). PURCHASER has the requisite corporate power and
authority to perform its obligations under this Agreement.

(c) No Violation or Conflict. The execution, delivery and the performance of
this Agreement by PURCHASER, and the consummation of the transactions
contemplated hereby, do not and will not conflict with, violate or constitute or
result in a default (or give rise to a right of termination, cancellation or
acceleration, whether after the giving of notice or the lapse of time or both)
under any Law or Governmental Order, the certificate of incorporation or bylaws
of PURCHASER, or any Contract to which PURCHASER is a party or by which
PURCHASER is bound.

(d) No Government Restrictions. No consent, approval, order or authorization of,
or registration, declaration or filing with, any Governmental Authority is
required to be obtained or made by or with respect to PURCHASER in connection
with the execution, delivery and performance of this Agreement by PURCHASER and
the consummation of the transactions contemplated hereby and thereby, except in
connection with the transfer of the Product Registrations.



--------------------------------------------------------------------------------

(e) Litigation. There are no claims, actions, suits, proceedings or
investigations pending or, to PURCHASER’s knowledge, threatened by or against
PURCHASER with respect to the transactions contemplated hereby, at law or in
equity or before or by any Governmental Authority.

(f) Financial Ability; Sufficient Funds. PURCHASER has the financial ability to
complete the transactions contemplated herein.

(g) Insurance. PURCHASER has products liability insurance of at least $5
million.

(h) Debarrment. PURCHASER is not currently excluded, debarred, suspended or
otherwise ineligible to participate in US Federal health care programs or in US
Federal procurement or nonprocurement programs.

5.2 Representations and Warranties of SELLER. Parent on behalf of itself and
JPIC, hereby represents and warrants to PURCHASER, as of the Closing Date as
follows:

(a) Organization. Parent is a corporation duly organized, validly existing and
in good standing under the Laws of the State of Delaware, and JPIC is a limited
liability company duly organized, validly existing and in good standing under
the Laws of the State of Delaware. SELLER has full corporate power and authority
to own, license, use, lease and operate the Purchased Assets, to conduct its
business and consummate the transactions contemplated hereby.

(b) Authority. The execution, delivery and performance of this Agreement by
SELLER, and any instruments and ancillary documents to be delivered by SELLER on
the Closing Date, have been duly and validly authorized by all necessary
corporate proceedings. This Agreement has been duly authorized, executed and
delivered by SELLER. This Agreement constitutes the legal, valid and binding
obligations of SELLER, enforceable in accordance with their respective terms,
except that the enforcement hereof or thereof may be limited by (i) bankruptcy,
insolvency, reorganization, moratorium or other similar Laws now or hereafter in
effect relating to creditors’ rights generally, and (ii) general principles of
equity (regardless of whether enforceability is considered in an Action at law
or in equity). SELLER has the requisite corporate power and authority to execute
and deliver this Agreement, as applicable, and to perform its obligations under
this Agreement, as applicable.

(c) No Violation or Conflict. The execution, delivery and performance of this
Agreement by SELLER, and the consummation of the transactions contemplated
hereby, (i) do not and will not conflict with, violate or constitute or result
in a default, or give rise to a right of termination, cancellation or
acceleration, or give rise to any claim, (whether after the giving of notice or
the lapse of time or both) under any Law or Governmental Order, the certificate
of incorporation or bylaws of Parent or JPIC or any Contract to which SELLER is
a party or by which SELLER is bound, including, without limitation, any of the
Assigned Contracts, and (ii) do not and will not result in the creation or
imposition of any Encumbrance of any kind on, or liability with respect to, the
Purchased Assets or the Assigned Contracts.



--------------------------------------------------------------------------------

(d) No Government Restrictions. Except as is set out in Exhibit D hereto in
connection with the transfer of the Product Registrations and the Assigned
Trademarks, no consent, approval, order or authorization of, or registration,
declaration or filing with, any Governmental Authority is required to be
obtained or made by or with respect to SELLER in connection with the execution,
delivery and performance of this Agreement by SELLER, or the consummation of the
transactions contemplated hereby or thereby.

(e) Purchased Assets and Assigned Contracts. (i) SELLER has good, valid and
marketable title to all the Purchased Assets, free and clear of any and all
Encumbrances, and will, subject to other provisions of this Agreement, convey to
PURCHASER good, valid and marketable title to the Purchased Assets on the
Effective Date, free and clear of any and all Encumbrances; (ii) SELLER will,
subject to other provisions of this Agreement, validly assign the Assigned
Contracts to PURCHASER on the Closing Date; and (iii) the Purchased Assets, the
Assumed Liabilities and the Excluded Arrangements constitute all of SELLER’s
existing rights, properties, assets, claims and material agreements and
arrangements, whether tangible or intangible, used by SELLER to manufacture,
produce, distribute, market and sell the Product.

(f) Inventors’ Claims. To SELLER’s knowledge, SELLER has cleared and settled all
rights, which employee inventors, third party inventors or licensors may have to
the Purchased Assets.

(g) Maintenance. SELLER has properly maintained its own costs to properly
maintain the Assigned Domain Names, Assigned Trademarks and the Assigned Patent
Rights, in particular, SELLER applied and is applying in a timely manner for
renewals, paid and is paying when due all registration fees.

(h) No Infringement. To SELLER’s knowledge, the intellectual property forming
part of the Purchased Assets does not infringe any third party rights nor can
any third party claim the invalidity or unenforceability of any of such
intellectual property rights.

(i) No Requirements of Further Intellectual Property Rights. No intellectual
property rights other than those forming part of the Purchased Assets are
currently used by or, to SELLER’s knowledge, necessary for PURCHASER to
manufacture and sell the Products.

(j) Performance of Assigned Contracts. The Assigned Contracts are in full force
and effect and are enforceable against the parties thereto in accordance with
their terms. No party to the Assigned Contracts has given or, to SELLER’s
knowledge, is reasonably likely to give notice of termination. SELLER has not
received any written information regarding any actual or possible violation of
any Assigned Contract. To SELLER’s knowledge, no party to the Assigned Contracts
is in breach of such agreement or is or is reasonably likely to become unable to
meet its obligations, and the execution or consummation of this Agreement does
not trigger any rights of any party to the Assigned Contracts.

(k) Compliance with Laws. To SELLER’s knowledge, since June 24, 2005, the
manufacture, production, distribution, marketing and sale of the Product are and
have been in material compliance with all applicable laws, regulations or with
any administrative order. Since June 24, 2005, no material non-compliance with
applicable laws and regulations or with any administrative order has been
alleged and, to SELLER’s knowledge, there are no circumstances which would
justify such allegations.



--------------------------------------------------------------------------------

(l) Consents and Approvals. There are no authorizations, consents or approvals
of any governmental authority or other person required as a condition to the
consummation of the transactions contemplated by this Agreement and such
consummation shall not cause the breach or violation of any of the provisions to
or constitute a default under or conflict with or cause the acceleration of any
obligation or right relating to the Assigned Contracts or any of the other
Purchased Assets.

(m) Business Records. The Business Records fairly and accurately set out and
disclose all applicable information and transactions relating to the Product.

(n) Inventory. The Inventory does not include any material items which are below
standard quality or quantity or are not useable or saleable in the normal course
of business.

(o) Litigation. There are no claims, actions, suits, proceedings or
investigations pending by or against SELLER or threatened by or to SELLER’s
knowledge against SELLER, with respect to the transactions contemplated hereby,
or any of the Purchased Assets or the Assumed Liabilities, at law or in equity
or before or by any Governmental Authority.

(p) Insurance. SELLER has products liability insurance of at least $5 million.

(q) Compliance with Law. SELLER is not, in default under or in violation of, or
charged with any violation of, any Law in connection with the Purchased Assets
or Assumed Liabilities.

(r) Financial Information. SELLER has provided all material historical sales
information relating to the Product for the calendar years 2005, 2006, 2007 and
the first and second quarters of 2008 in SELLER’s possession. Such information
was derived from the financial statements of SELLER and for the period from
June 24, 2005, was prepared by Parent in good faith and on a consistent basis.
To SELLER’s knowledge, such information fairly presents, in all material
respects, the sales of the Product by SELLER for the periods shown. No
representations or warranties whatsoever are made with respect to any financial
projections that may have been provided by SELLER or any sales expectations of
PURCHASER.

5.3 Brokers. Each party represents to the other party that no agent, broker,
investment banker, financial advisor or other Person, is or will be entitled to
any brokers’ or finder’s fee or any other commission or similar fee in
connection with this Agreement or any of the transactions contemplated hereby.

5.4 Disclaimer of Warranties. EXCEPT AS EXPRESSLY PROVIDED HEREIN, SELLER
TRANSFERS THE PURCHASED ASSETS “AS IS,” AND SELLER DISCLAIMS ALL OTHER
WARRANTIES, EXPRESS OR IMPLIED, WITH REGARD TO THE PRODUCT AND THE PURCHASED
ASSETS.

5.5 Survival of Representations/Warranties. Any claims made pursuant to the
representations and warranties contained in this Article 5 and the
indemnification with respect thereto pursuant to Article 8 must be made within a
period of thirty-six (36) months after the Closing Date.



--------------------------------------------------------------------------------

6. Covenants.

6.1. Covenants of SELLER. In furtherance of the provisions of this Agreement,
SELLER undertakes the following:

(a) Post-Closing Orders and Payments. Except as otherwise required by the
Transition Services Agreement, SELLER shall promptly deliver to PURCHASER any
purchase orders for the Product received by SELLER on or after the Effective
Date, and refer all inquiries it receives with respect to the Product, to
PURCHASER or its designee.

(b) Legally Required Chargebacks, Rebate, and Refund Requests. SELLER shall
promptly pay the Government Program Payment. SELLER shall also promptly pay, on
PURCHASER’s behalf, any other payment requests following the Effective Date
relating to rebates, refunds, price adjustments and other similar payments,
credits or liabilities that are required to be paid by it due to legal or
regulatory requirements and which are otherwise an Assumed Liability, and will
invoice PURCHASER monthly for any such payments made by SELLER.

(c) Chargebacks, Rebate, and Refund Requests. SELLER shall promptly deliver to
PURCHASER any requests received after July 31, 2008, and not required to be paid
by it pursuant to Section 6.1(b), relating to rebates, refunds, price
adjustments and other similar payments, credits or liabilities that are Assumed
Liabilities.

(d) Ash Stevens Agreement. SELLER shall not waive its rights under the Agreement
with Ash Stevens, Inc. dated September 30, 1996 between Ash Stevens, Inc. and
Orphan Medical, Inc. whereby Ash Stevens agrees not to manufacture fomepizole.
SELLER agrees that, upon written request of PURCHASER, SELLER will enforce its
rights against Ash Stevens; provided, however, that PURCHASER shall be
responsible for and shall pay for all costs and expenses, including attorney’s
fees of SELLER related to such enforcement.

(e) Further Assurances. SELLER shall use its commercially reasonable efforts to
implement the provisions of this Agreement, and for such purpose SELLER, at the
request of PURCHASER following the Closing Date, will, without further
consideration, execute and deliver, or cause to be executed and delivered, to
PURCHASER such other instruments in addition to those required by this
Agreement, in form and substance reasonably satisfactory to PURCHASER, as
PURCHASER may reasonably deem necessary to implement the provisions of this
Agreement; provided, however, that SELLER shall not be required to do anything
pursuant to this Section 6.1(e) that serves to increase SELLER’s liabilities to
PURCHASER.

6.2 Covenants of PURCHASER. In furtherance of the provisions of this Agreement,
PURCHASER undertakes the following:

(a) Commercial Diligence. PURCHASER shall use commercially reasonable efforts to
market and sell the Product in the United States and Canada, it being agreed
that PURCHASER shall not be required to undertake any marketing and sales
activities that exceed SELLER’s own efforts in this regard.



--------------------------------------------------------------------------------

(b) References to SELLER; Labeling and Promotional Materials. PURCHASER shall
use its commercially reasonable efforts as soon as practicable, but in no event
later than seventy-five (75) days following the Closing Date, to label and
package the Product and all related promotional and other written materials to
omit SELLER’s names.

(c) New NDC Number. PURCHASER shall generate a new NDC number for the Product as
soon as possible after the Closing Date, but in no event later than sixty
(60) days after the Closing Date.

(d) Reimbursement for Legally Required Payments. PURCHASER shall pay within
thirty (30) days of receipt any invoices received by it pursuant to
Section 6.1(b) by wire transfer to an account designated by SELLER or other
method designated in writing by SELLER.

(e) Further Assurances. PURCHASER shall use its commercially reasonable efforts
to implement the provisions of this Agreement, and for such purpose PURCHASER,
at the request of SELLER for up to one hundred eighty (180) days following the
Closing Date, will, without further consideration, execute and deliver, or cause
to be executed and delivered, to SELLER such other instruments in addition to
those specifically referred to in this Agreement, in form and substance
satisfactory to SELLER, as SELLER may reasonably deem necessary to implement the
provisions of this Agreement, as SELLER may reasonably deem necessary to
implement the provisions of this Agreement; provided, however, that PURCHASER
shall not be required to do anything pursuant to this Section 6.2(d) that serves
to increase PURCHASER’s liabilities to SELLER.

(f) Regulatory Requirements. PURCHASER shall provide a written confirmation to
SELLER certified by an authorized officer of PURCHASER (the “NDC Certification”)
that (i) the last Product with Parent’s NDC number on it has been sold or
destroyed; (ii) the date of such last sale or destruction (the “Last NDC Sale
Date”); (iii) the expiration date of the last Product sold with Parent’s NDC
number on it; and (iv) confirmation that no further Product will be sold with
Parent’s NDC number on it. PURCHASER shall provide the NDC Certification to
Parent within ten (10) business days of the Last NDC Sale Date. PURCHASER agrees
to provide SELLER sales transaction data as reasonably required by SELLER for
purposes of calculating and reporting to government agencies as required by Law
and within fifteen (15) days after the end of each calendar month after the
Closing Date up to and including one year after the calendar quarter containing
the Last NDC Sale Date (the “Final Reporting Date”). If PURCHASER continues to
use ICS as their distributor, to satisfy the above requirement PURCHASER shall
allow SELLER access to and SELLER shall access PURCAHSER’s sales data via ICS
reports and SELLER shall calculate unit Average Manufacturers Price, Best Price,
Average Selling Price, Non-Federal Average Manufacturing Price, and Federal
Ceiling Price, each as defined by the Centers for Medicare and Medicaid Services
and the Department for Veteran’s Affairs for the Product and shall provide such
results. Following the Closing Date, PURCHASER shall use commercially reasonable
efforts to enter into the following agreements: a Rebate Agreement with the
Centers for Medicare and Medicaid Services, a Pharmaceutical Pricing Agreement
with the Secretary of Veteran Affairs for purposes of the Veterans Health Care
Act of 1992, and a Pharmaceutical Pricing Agreement with the Secretary of
Health & Human Services for purposes of the Veterans Health Care Act of 1992.



--------------------------------------------------------------------------------

(g) Insurance. For the period ending on the third anniversary of the Closing
Date, PURCHASER shall provide SELLER with no less than thirty (30) days’ advance
notice of the cancellation or non-renewal of the insurance referred to in
Section 4.1.

6.3 Survival of Covenants. Any claims made pursuant to the covenants contained
in this Article 6, other than in Section 6.2(a) and the indemnification with
respect thereto pursuant to Article 8 must be made, except where otherwise
expressly provided for in this Agreement, within a period of thirty-six
(36) months following the Closing Date. The foregoing shall not limit the
covenant set forth in Section 6.1(d) which shall survive closing indefinitely.

6.4 Access to Information. After the Closing Date, SELLER and PURCHASER shall
provide to each other and to their respective officers, employees, counsel and
other Representatives, upon request, reasonable access for inspection and
copying of all information and documents relating to the Purchased Assets or the
Assumed Liabilities on a reasonable basis consistent with the value of the
Product and their respective level of experience with the Product, and shall
make their respective personnel reasonably available for interviews, depositions
and testimony in any legal matter concerning transactions contemplated by this
Agreement, the operations or activities relating to the Purchased Assets or the
Assumed Liabilities and as otherwise may be necessary or desirable to enable the
party requesting such assistance to: (i) comply with any reporting, filing or
other requirements imposed by any Governmental Authority, (ii) assert or defend
any action or allegation in any litigation or arbitration or in any
administrative or legal proceeding, other than actions or allegations that one
party to this Agreement has asserted against the other, or (iii) subject to
clause (ii) above, perform its obligations under this Agreement. The party
requesting such information or assistance shall reimburse the other party for
all reasonable and necessary out-of-pocket costs and expenses incurred by such
party in providing such information and in rendering such assistance. The access
to information and documents contemplated by this Section 6.4 shall be during
normal business hours and upon reasonable prior notice and shall be subject to
such reasonable limitations as the party having custody or control thereof may
impose to preserve the confidentiality of information contained therein. Each
party hereto agrees for a period extending five (5) years after the Closing Date
not to destroy or otherwise dispose of any such books, records and other data
unless such party shall first offer in writing to surrender such books, records
and other data to the other party and such other party, shall agree in writing
to take possession thereof during the ten-day period after such offer is made.

6.5 Bulk Sales Laws. PURCHASER hereby waives, in connection with the
transactions contemplated by this Agreement, compliance with the “bulk sales”
provision of Article 6 of the Uniform Commercial Code as it is in effect in the
states where SELLER owns assets to be conveyed to PURCHASER hereunder and other
similar bulk transfer notice provisions other than bulk sale tax notice
provisions.

7. Confidentiality This Agreement and the Transition Services Agreement are
Confidential Information under and are subject to the terms and conditions of
the Confidentiality Agreement.



--------------------------------------------------------------------------------

8. Remedies; Indemnification

8.1 Remedy for Breach. After the Closing Date the sole and exclusive remedy of
PURCHASER, on the one hand, and SELLER, on the other hand, for any breach or
inaccuracy of any representation or warranty, or any breach of any covenant,
under this Agreement by the other party hereto (except for breach of the
covenant set forth in Section 6.2(a)) shall be the indemnities contained in this
Article 8. SELLER and PURCHASER agree to use all commercially reasonable efforts
to mitigate any loss or damage for which they may seek indemnification under
this Article 8.

8.2 Indemnification by Parent. Parent shall indemnify PURCHASER and its
Affiliates and their respective stockholders, officers, directors, employees and
agents (the “PURCHASER Group”) against and agrees to hold the PURCHASER Group
harmless from any and all damages, losses, liabilities, claims, expenses, costs
(including reasonable expenses of investigation and attorneys’ fees and expenses
in connection with any action, suit or proceeding related to the actions
contemplated herein) (collectively, “Claims”) that may be asserted against or
paid, incurred or suffered by the PURCHASER Group directly or indirectly arising
out of, resulting from or based on (and in all cases subject to the time
limitations set forth in Section 8.1) (a) any misrepresentation or breach of any
representation or warranty made by SELLER herein; (b) any failure of SELLER to
perform or observe any covenant made by SELLER herein; and (c) any Excluded
Liability.

8.3 Indemnification by PURCHASER. PURCHASER shall indemnify each of Parent and
its Affiliates and their respective stockholders, officers, directors, employees
and agents (the “SELLER Group”) against and agrees to hold the SELLER Group
harmless from any and all Claims that may be asserted against or paid, incurred
or suffered by the SELLER Group directly or indirectly arising out of, resulting
from or based on (and in all cases subject to the time limitations set forth in
Section 8.1) (a) any misrepresentation or breach of or inaccuracy in any
representation or warranty made by PURCHASER herein; (b) any failure of
PURCHASER to perform or observe any covenant made by PURCHASER herein; (c) any
Assumed Liability.

8.4 Notice. A party seeking indemnification pursuant to Section 8.2 or 8.3 (an
“Indemnified Party”) shall give prompt notice to the party from whom such
indemnification is sought (the “Indemnifying Party”) of the assertion of any
Claim, or the commencement of any action, suit or proceeding, in respect of
which indemnity is or may be sought hereunder (whether or not the limits set
forth in Section 8.7 have been exceeded) and will give the Indemnifying Party
such information with respect thereto as the Indemnifying Party may reasonably
request, but failure to give such notice shall not relieve the Indemnifying
Party of any liability hereunder (except to the extent the Indemnifying Party
has suffered actual prejudice thereby).

8.5 Participation in Defense. The Indemnifying Party shall assume the defense of
any action, suit or proceeding involving a third party, at its own expense. In
such case the Indemnified Party shall have the right (but not the duty) to
participate in the defense thereof, and to employ counsel, at its own expense,
separate from counsel employed by the Indemnifying Party in any such action and
to participate in the defense thereof. The parties hereto shall, and shall cause
their respective Affiliates to, cooperate in the defense or prosecution thereof
and shall furnish, or cause to be furnished, such records, information and
testimony, and attend such conferences, discovery proceedings, hearings, trials
and appeals, as may be reasonably requested in connection therewith.

8.6 Settlement. The Indemnifying Party shall not be liable under this Article 8
for any settlement effected without its consent of any claim, litigation or
proceedings in respect of which indemnity may be sought hereunder, unless the
Indemnifying Party refuses to acknowledge liability for indemnification under
this Article 8 and/or declines to defend the Indemnified Party in such claim,
litigation or proceeding.



--------------------------------------------------------------------------------

8.7 Limitations on Liability. Notwithstanding anything to the contrary set forth
elsewhere herein but subject to the following sentence, (a) no amounts of
indemnity shall be payable as a result of any claim arising out of this
Section 8, unless and until the Indemnified Party has suffered, incurred or
become subject to an aggregate indemnifiable loss in excess of Fifty Thousand
United States Dollars (US$50,000) (the “Indemnification Threshold”) and (b) the
aggregate cumulative payments to the PURCHASER Group as indemnification under
this Article 8 for any Claims shall not exceed the Closing Payment paid by
PURCHASER. Notwithstanding the foregoing, the limitations on liability herein
stated shall not apply to any claim based on any Excluded Liability nor to a
claim arising under Section 6.1(d).

9. Governing Law; Venue. This Agreement shall be construed, and the rights of
the parties determined, in accordance with the Laws of the State of New York,
excluding any choice of law rules which may direct the application of the Laws
of another jurisdiction. The parties agree that any action or proceeding arising
out of or relating to this Agreement shall be brought in the United States
District Court for the Southern District of New York. The parties agree further
that neither will object to such forum based on forum non conveniens.

10. DISCLAIMER OF CONSEQUENTIAL DAMAGES. IN NO EVENT SHALL PARENT, JPIC OR
PURCHASER BE LIABLE TO THE OTHER FOR ANY SPECIAL, CONSEQUENTIAL, INCIDENTAL OR
PUNITIVE DAMAGES ARISING UNDER OR AS A RESULT OF THIS AGREEMENT (OR THE
TERMINATION HEREOF) OR AS A RESULT OF ANY BREACH OF WARRANTY HEREUNDER,
INCLUDING BUT NOT LIMITED TO THE LOSS OF PROSPECTIVE PROFITS OR ANTICIPATED
SALES OR ON ACCOUNT OF EXPENSES, INVESTMENTS, OR COMMITMENTS IN CONNECTION WITH
THE BUSINESS OR GOODWILL OF SELLER OR PURCHASER OR OTHERWISE.

11. Miscellaneous

11.1 Publicity. SELLER and PURCHASER shall work together to prepare a mutually
acceptable press release disclosing the transaction contemplated by this
Agreement, for public release promptly after execution of this Agreement.
Thereafter, each party will keep confidential and not disclose to third parties
the terms of this Agreement, without the prior written consent of the other
party, unless such terms must be disclosed by a party in order to comply with
any duty of disclosure it may have pursuant to applicable Laws (including
applicable securities Laws) or accounting or stock exchange disclosure
obligations.

11.2 Assignment; Binding Effect. PURCHASER may assign all or any part of its
rights and obligations under this Agreement (i) to any Affiliate of PURCHASER;
or (ii) to any Person with which PURCHASER is merged or consolidated, or which
purchases all or substantially all of its assets or its pharmaceutical business;
provided, however, that no such assignment shall relieve PURCHASER of any of its
obligations hereunder. SELLER may assign all or any part of its rights and
obligations under this Agreement (i) to any Affiliate; or (ii) to any Person or
entity with which Parent or JPIC is merged or consolidated or by which it is
acquired, or which purchases all or substantially all of its assets; provided
that any such assignee agrees to abide and perform all of SELLER’s obligations
and duties under this Agreement. No assignment shall relieve the assigning party
from its obligations hereunder. Each party shall promptly notify the other
parties of any such assignment. Except as provided above, neither this Agreement
nor



--------------------------------------------------------------------------------

any interest hereunder shall be assignable by any party without the prior
written consent of the other parties, such consent not to be unreasonably
withheld. No permitted assignment by a party pursuant to this Section 11.2 shall
result in any additional expense to the other party or shall relieve the
assigning party of its obligations hereunder. Any purported assignment in
contravention of this Section 11.2, at the option of the nonassigning party,
shall be null and void and of no effect. This Agreement shall be binding upon
the permitted successors and assigns of the parties.

11.3 Notices. Any notice required or permitted to be given hereunder shall be
deemed sufficient if sent by e-mail, facsimile letter or overnight courier, or
delivered by hand to SELLER or PURCHASER at the respective addresses and
facsimile numbers set forth below or at such other address and facsimile number
as either party hereto may designate. If sent by e-mail or facsimile letter,
notice shall be deemed given when the transmission is completed if the sender
has a confirmed transmission report and if the sender has sent a confirmation
copy by registered mail or overnight courier. If a confirmed transmission report
does not exist, then the notice will be deemed given when the notice is actually
received by the Person to whom it is sent. If delivered by a nationally
recognized overnight courier service, notice shall be deemed given one day after
having been dispatched. If delivered by hand, notice shall be deemed given when
received.

If to PURCHASER, to:

Paladin Labs (Barbados) Inc.

c/o Paladin Labs Inc.

6111 Royalmount

Suite 102

Montreal, Quebec H4P 2T4

Canada

Attention: Business Development

Fax: (514) 344-4675

E-mail: mnawacki@paladin-labs.com

If to P-USA, to:

Paladin Labs (USA) Inc.

c/o Paladin Labs Inc.

6111 Royalmount

Suite 102

Montreal, Quebec H4P 2T4

Canada

Attention: Business Development

Fax: (514) 344-4675

E-mail: mnawacki@paladin-labs.com



--------------------------------------------------------------------------------

If to Parent, to:

Jazz Pharmaceuticals, Inc.

3180 Porter Drive

Palo Alto, CA 94304

Attention: General Counsel

Fax: (650) 496-3781

E-mail: carol.gamble@jazzpharma.com

If to JPIC, to:

JPI Commercial, LLC.

c/o Jazz Pharmaceuticals, Inc.

3180 Porter Drive

Palo Alto, CA 94304

Attention: General Counsel

Fax: (650) 496-3781

E-mail: carol.gamble@jazzpharma.com

11.4 Counterparts. This Agreement may be executed in three counterparts all of
which shall together constitute one and the same instrument and shall become
effective when a counterpart has been signed by PURCHASER and delivered to
SELLER and a counterpart has been signed by SELLER and delivered to PURCHASER.

11.5 Severability. If any one or more of the provisions of this Agreement is
held by a court of competent jurisdiction to be invalid or unenforceable, it
shall be modified, if possible, to the minimum extent necessary to make it valid
and enforceable or, if such modification is not possible, it shall be stricken
from this Agreement, and in lieu of such invalid or unenforceable provision,
there shall be added automatically as a part of this Agreement a valid and
enforceable provision that shall achieve, to the extent possible, the economic,
business and other purposes of such invalid or unenforceable provision, and the
remaining provisions of this Agreement shall remain in full force and effect.

11.6 Expenses, Taxes and Fees. Except as otherwise expressly provided in this
Agreement, all legal, accounting and other costs and expenses incurred in
connection herewith and the transactions contemplated hereby shall be paid by
the party incurring such costs and expenses. Any possible value added, excise or
transfer taxes or filing fees levied in connection with this Agreement shall be
paid and borne solely by PURCHASER.

11.7 Entire Agreement. This Agreement and the Exhibits hereto, the Transition
Services Agreement and the Confidentiality Agreement embody the entire agreement
of the parties hereto with respect to the subject matter hereof and supersede
and replace all previous negotiations, understandings, representations, writings
and contract provisions and rights relating to the subject matter hereof.

11.8 Amendments; No Waiver. No provision of this Agreement may be amended,
revoked or waived except by a writing signed and delivered by an authorized
officer of each party. No failure or delay on the part of a party in exercising
any right hereunder will operate as a waiver of, or impair, any such right. No
single or partial exercise of any such right will preclude any other or further
exercise thereof or the exercise of any other right. No waiver of any such right
will be deemed a waiver of any other right hereunder.



--------------------------------------------------------------------------------

11.9 No Third-Party Beneficiaries. Except as provided in Article 8, this
Agreement is for the sole benefit of the parties hereto and their permitted
assigns and nothing herein, express or implied, is intended to or shall confer
upon any other Person or entity any legal or equitable right, benefit or remedy
of any nature whatsoever under or by reason of this Agreement.

11.10 Survival of Provisions. The parties acknowledge and agree that the
provisions of Articles 5 (as provided in Section 5.5), 6 (as provided in
Section 6.3), 7, 8, 9, 10, 11.1, 11.3, 11.8 and this Section 11.10 shall survive
the breach or termination for any reason of this Agreement.

[Signatures begin on the next page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives as of the day and year first above
written.

 

JPIC COMMERCIAL, LLC     PALADIN LABS (BARDADOS) INC. By:   /s/ Bob Myers    
By:   /s/ Jonathan Goodman Name:   Bob Myers     Name:   Jonathan Goodman Title:
  President     Title:   President & CEO JAZZ PHARMACEUTICALS, INC.     PALADIN
LABS (USA) INC. By:   /s/ Bob Myers     By:   /s/ Jonathan Goodman Name:   Bob
Myers     Title:   Jonathan Goodman Title:   President     Title:   President &
CEO